Citation Nr: 1428572	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  14-16 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for a psychiatric disorder to include depressive disorder and anxiety disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from September 1995 to March 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for PTSD has been recharacterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  Anxiety disorder, NOS and depressive disorder, NOS are related to service.

2.  The Veteran does not have a diagnosis of PTSD based either on verified stressors or a stressor based on fear of hostile military or terrorist activity.  


CONCLUSION OF LAW

The criteria for service connection for an anxiety disorder, NOS and a depressive disorder, NOS have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

In addition to the general criteria for service connection, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 38 C.F.R. § 3.304(f)(3)(2013).  The amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the Veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  

Under the former version of 38 C.F.R. § 3.304(f), VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Service treatment records do not reflect a diagnosed psychiatric disorder.  

Post-service VA treatment records reflect findings of various psychiatric disorders since October 2007, including a depressive disorder, an anxiety disorder, and PTSD.  A VA treatment record dated in October 2007 shows the Veteran reported a service stressor of a friend having died in a Humvee accident.  The examining psychiatrist provided a diagnosis of anxiety disorder, NOS and indicated that PTSD criteria were not fully met.  Treatment records dated throughout March 2011 reveal diagnoses of PTSD based upon the Veteran's reported in-service stressor of a friend's suicide in basic training, and several post-service stressors including the death of three friends; his grandmother's illness, and the suicide of a fellow police officer.

At a VA examination in January 2013, an examiner determined that the Veteran did not meet the diagnostic criteria for a PTSD diagnosis.  The examiner provided diagnoses of anxiety disorder, not otherwise specified (NOS) and a depressive disorder, NOS and opined that these disorders are as likely as not related to the Veteran's military service.  

The Veteran contends that his current psychiatric disorder is a result of his active duty service.  He asserts that he began to experience symptoms of depression during service and that he has struggled with depression and anxiety since service.  He is competent to report the nature and onset of his depression symptoms as this is certainly capable of lay observation.  Layno, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  Moreover, his testimony in this regard is considered credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Therefore, an in-service event has been established.

A VA examiner has determined that the current diagnoses of anxiety disorder, NOS and depressive disorder, NOS are as likely as not related to the Veteran's military service.  There is no contrary medical opinion in the file.  Thus, the required nexus is met.  

Resolving all doubt in the Veteran's favor, the Board finds that service connection for anxiety disorder, NOS and a depressive disorder, NOS is warranted. 

Service connection is not, however, warranted for PTSD.  A diagnosis of PTSD is not shown in the service treatment records, and there is no evidence of a PTSD diagnosis within one year of discharge from service.  

The Veteran's alleged stressors include the following: the death of a friend who was killed in a Humvee rollover accident in Kuwait; a friend that committed suicide during basic training; hearing (after discharge) of the deaths of several Marines from his former battalion; and on one occasion hearing small arms fire and being given only 10 rounds with which to protect himself.  The Veteran indicated that he did not know the full names of any of the individuals alleged to have died.

In a formal finding issued in April 2013, the RO determined that there was insufficient evidence to send to the U.S. Army and Joint Services Records Research Center (JSRRC) to verify the Veteran's reported stressors.  

The Board notes that the first and second claimed stressors have not been corroborated, and are not the type of stressors contemplated by 38 C.F.R. § 3.304(f) (e.g. hostile military or terrorist activity).  The third alleged stressor occurred after the Veteran was discharged from service and therefore, cannot serve as a basis for awarding PTSD.  

To the extent that the Veteran's fourth alleged stressor is the type of stressor contemplated by the regulatory amendments to 38 C.F.R. § 3.304(f); no VA psychiatrist or psychologist, or VA-contracted psychiatrist or psychologist, has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.  

As indicated, the January 2013 VA examiner opined that the Veteran does not meet the full diagnostic criteria for a diagnosis of PTSD.  This opinion is competent and persuasive.  As a lay person, who is not shown to be qualified through specialized education, training, or experience to identify a particular psychiatric disorder, the Veteran is not competent to determine the proper diagnosis of his particular psychiatric disability.  Rather, this is a complex medical matter which requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In the absence of any competent evidence of a current diagnosis of PTSD, based upon corroborated stressors or such stressors as contemplated by 38 C.F.R. § 3.304(f), service connection is not warranted for PTSD.


ORDER

Service connection for anxiety disorder, NOS and depressive disorder, NOS is granted.  



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


